Citation Nr: 9921706	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-00 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from August 1971 to August 
1973.  He also had additional service in the Army National 
Guard of North Carolina and the United States Army Reserve 
from around August 1973 to June 1996, including a period of 
active duty for training from May 2 to May 16, 1993.

In February 1978, the Board of Veterans' Appeals (Board) 
denied service connection for a back disorder.  Since then, 
the veteran had additional service, including periods of 
active duty for training.  In 1993, he submitted a claim for 
service connection for a low back condition due to injury 
during a period of active duty for training in May 1993.  
This appeal comes to the Board from a March 1994 RO rating 
decision that denied service connection for a low back 
disorder.

In March 1997, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in 1999.


FINDING OF FACT

The veteran's current low back condition is due to injury 
sustained during a period of active duty for training.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred 
in active duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1971 to August 
1973.  He had other service in the Army National Guard of 
North Carolina and the U.S. Army Reserve from around August 
1973 to June 1996, including a period of active duty for 
training from a May 2 to May 16, 1993.

The August 1971-August 1973 service medical records show that 
the veteran was involved in a motor vehicle accident in June 
1973.  Private medical records of his hospitalization in June 
1973 show that he was seen for complaints of a neck injury 
and general soreness.  X-rays of the cervical and lumbar 
spine showed no abnormalities.  The diagnosis at the time of 
hospital discharge was cerebral concussion.  The report of 
his medical examination for separation from service was 
negative for a low back condition.

In May 1975, the veteran underwent a VA medical examination.  
X-rays of the cervical and lumbar spine were normal.  He 
complained of low back pain that radiated up his back to the 
mid-dorsal area and was aggravated by bending and stretching.  
The diagnoses were asymptomatic neck injury and history of 
residuals of a back injury.

Private medical reports of the veteran's treatment in 1981 
show that he was seen for injuries sustained in a motor 
vehicle accident in May 1981.  A report dated in December 
1981 notes that X-rays taken at a private hospital following 
the motor vehicle accident showed a minimum anterior 
compression fracture of thoracic vertebra number 12.  The 
diagnosis was upper back strain and a compression fracture of 
thoracic vertebra number 12.  The examiner thought the 
veteran could have permanent injury as the result of the 
compression fracture of T12.

Private medical reports of the veteran's treatment from 1986 
to 1988 reveal that he was seen for various conditions.  A 
report of his treatment in September 1987 notes the presence 
of chronic back pain in upper lumbar with a queasy stomach.

Service medical records for the veteran's period of active 
duty for training from May 2 to May 16, 1993, show that he 
was seen for back pain.  A report of his treatment on May 5 
notes complaints of back pain for 2 days.  He reported 
hearing a pop in the lower back while doing physical 
training.  The assessment was possible mechanical low back 
pain.  A report of treatment on May 12 shows the assessment 
of mechanical low back pain.

Private medical reports of the veteran's treatment from June 
to August 1993 show that he was seen for persistent muscle 
spasm in the mid back with radiation to an upper and lower 
extremity, and low back pain.  A report of treatment in June 
1993 notes the veteran's history of a low back injury on May 
8 while performing sit-ups, that the veteran felt the back go 
"snap" several times as he was lifting a trunk upwards, and 
that he fell down cement steps onto his buttocks on May 15.  
An MRI (magnetic resonance imaging) of the thoracic spine 
without contrast showed no significant abnormality.


In January 1994, the veteran underwent a VA medical 
examination.  X-ray of the lumbar spine revealed spondylosis 
with spurring of the dorsal lumbar junction with a fracture 
through the base of the spur.  The diagnoses were history of 
low back condition with pain and pressure in the lower mid-
lumbar area with radiation to the right hip, right leg, and 
right foot; and a scoliosis with a curvature to the left in 
the lumbar region.

A service department document dated in August 1994 reveals 
that the veteran was given a permanent physical profile for 
lumbosacral strain.


Statements from 2 comrades of the veteran were submitted at a 
hearing in January 1995.  The statements are to the effect 
that the signatories saw the veteran slip in a puddle of 
water and fall down a flight of stairs while on active duty 
for training on May 15, 1993.  It was noted that the veteran 
had pain in his back after the fall.

The veteran testified at a hearing in January 1995.  The 
testimony was to the effect that he fell on cement and landed 
on his back around May 15, 1993, while on active duty for 
training.  The veteran stated that he immediately went to 
sick call for medical treatment.

In March 1997, the Board remanded the case to the RO for 
additional development, including an attempt to obtain 
additional medical reports of the veteran's treatment while 
on active duty for training.  The RO was also instructed to 
schedule the veteran for a medical examination in order to 
determine the nature of any low back condition and to obtain 
an opinion as to the etiology of any low back condition 
found.

In May 1997, the RO requested additional service medical 
records for the veteran from the National Personnel Records 
Center (NPRC).  In December 1997, additional service medical 
records were received from the NPRC.  These service medical 
records show that the veteran underwent a medical examination 
for enlistment in March 1976 that was negative for a back 
disorder.

In February 1998, the RO requested additional service medical 
records concerning the veteran's active duty training in May 
1993.  In March 1998, the NPRC notified the RO that the 
available service medical records had previously been sent to 
them.

The veteran underwent a VA medical examination in May 1998.  
The examiner reviewed the pertinent medical records in the 
veteran's claims folder.  X-rays of the lumbar spine showed 
osteoarthritic change with anterior and lateral marginal 
spurring over the lumbovertebral body, notably the L2-3.  
There was osteoarthritic sclerosis about the apophyseal 
joints.  The vertebral bodies were of normal height and the 
intervertebral disc spaces were maintained.  The diagnosis 
was degenerative joint disease of the lumbar spine, notably 
the L2-3.

A report of telephone contact between a representative of the 
RO and the veteran's Army Reserve Unit in June 1998 notes 
that the available service medical records concerning the 
veteran had been sent to the RO.  It was suggested that the 
NPRC should be contacted for additional service medical 
records.


An addendum dated in September 1998 to the report of the 
veteran's VA medical examination in May 1998 notes that the 
veteran did not have a neurological disorder.  This addendum 
was prepared by the examiner who saw the veteran in May 1998.  
It was noted that the veteran currently had degenerative 
changes of the low back.  The examiner could not state 
whether the veteran had a low back condition at the time of 
his active duty for training in May 1993 without resort to 
speculation.  It was noted that the medical records revealed 
a fracture at T12 that was healed with no residuals and that 
the veteran was permitted to participate in active duty 
training in May 1993.  The examiner reported that he could 
not state when the veteran's current low back condition began 
without resort to speculation.  The examiner opined that if 
the low back condition did not start in May 1993 then it was 
more likely than not that a low back condition was aggravated 
by the active duty for training.


B.  Legal Analysis


The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303 (1998).

The August 1971 to August 1973 service medical records and 
private medical reports of the veteran's treatment in June 
1973 show that he was seen for back problems during this 
period of active service, but a low back disorder was not 
found at the time of his medical examination for separation 
from service in August 1973.  Nor was a low back condition 
found at a VA medical examination in May 1975 or at a service 
department medical examination in March 1976.  Nor do the 
post-service medical records link the veteran's current low 
back problems to an incident in this period of active 
service.  Hence, the Board finds that the veteran's back 
condition during this period of service was acute and 
transitory, and resolved without residual disability.

Private medical reports of the veteran's treatment in 1981 
reveal that the veteran sustained injuries to his back in an 
automobile accident in May 1981 and that X-rays revealed a 
minimum anterior compression fracture of the T12 vertebra.  A 
private medical report of the veteran's treatment in 1987 
notes the presence of chronic back pain, but the private 
medical reports of the veteran's treatment in the 1980's are 
insufficient to demonstrate the presence of a symptomatic low 
back condition.  An MRI of the thoracic spine in June 1993 
showed no significant abnormality and the examiner who saw 
the veteran in May 1998 noted in the September 1998 addendum 
to the report of this examination that the fracture of T12 
was healed with no residuals at the time of the veteran's 
active duty for training in May 1993.  

The service medical records of the veteran's treatment while 
on active duty for training in May 1993 show that he was 
treated for low back pain following an injury to the low back 
when performing physical training.  While the veteran 
testified to the effect that he was treated for low back 
problems following another injury to the low back on May 15, 
1993, when he fell on cement, the service medical records do 
not support this testimony and attempts by the RO to obtain 
such medical records have been unsuccessful.  However, there 
are statements from 2 service comrades of the veteran that 
support his assertion of a low back injury on May 15, 1993.

Private medical reports of the veteran's treatment from June 
to August 1993, shortly after separation from active duty for 
training in May 1993 reveal the presence of persistent spasms 
of the mid back and low back pain.  At a VA medical 
examination in January 1994, the veteran was found to have 
spondylosis with spurring of the dorsal lumbar junction with 
a fracture through the base of the spur, and scoliosis with a 
curvature to the left in the lumbar region.  At the May 1998 
VA medical examination, the only low back condition found was 
degenerative joint disease of the lumbar spine.  The examiner 
who saw the veteran at the VA medical examination in May 1998 
could not state when this low back condition started without 
resort to speculation, but noted that it was more likely than 
not that this condition was aggravated by active duty for 
training in May 1993 if it didn't start during this time.

The veteran's statements are to the effect that the low back 
condition is the result of injury during his active duty for 
training in May 1993 and this assertion is supported by some 
of the evidence.  After consideration of all the evidence, 
the Board finds that it is essentially in equipoise as to 
whether or not the veteran had a chronic low back condition 
prior to active duty for training in May 1993, and if he did, 
whether it was aggravated by active service.  In view of the 
equilibrium of the evidence, the claim for service connection 
for a low back condition is resolved in the veteran's favor 
with application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Hence, the Board finds that the 
veteran's degenerative joint disease of the lumbar spine is 
due to an injury to the low back while on active duty for 
training in May 1993 and that the evidence supports granting 
service connection for this disorder.



ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

